Per Curiam :
The decision of the appeal in this case proceeded upon the ground that the Statute of Limitations had run which barred any criminal prosecution, and that, therefore, the parties would not be excused from answering, or producing documents tending to prove them guilty of a criminal offense. It is now claimed that the assumption of fact by the court that the statute.hadrun was a misapprehension, that in fact it has not yet run. The affidavit upon which the order to show cause is based is made by George Ryall, who is the attorney for the defendant William Ghormley, and the application is made iipon his behalf. Hothing appears in the papers to show that a reargument is sought for the benefit of any other person or that it is made in behalf of any of the other appellants or that they or either of them desire a reargument. So far as the party making the present motion is concerned, it affirmatively appears that he made all of the transfers of which a discovery is sought, as early as January 17,1893. And reference to the testimony referred to in the affidavit which supports the motion shows that it relates to transfers made by parties other than the present applicant. It, therefore, appears that, ¡so far as William Ghormley is concerned, the statute has run and he is not entitled to consideration on account thereof. We may not treat this as an application on behalf of the other defendants, for they have not joined therein, nor does it affirmatively appear that it is made upon their behalf. The privilege upon which the exemption is based is a personal privilege and must be urged by each party in his own behalf. (Rapelje’s Law of Witnesses, § 265 ; Southard v. Rexford, 6 Cow. 259 Ward v. People, 6 Hill, 144.)
*223The court should not be astute to relieve parties unless they present themselves standing clearly within the rule which they seek to invoke. As the statute has run as to the present applicant and none of the other defendants have asked to be relieved from the misapprehension, assuming it to exist, no cause is made for reargument.
The motion should be denied, with ten dollars costs.
All concurred.
Motion for reargument denied, with ten dollars costs.